Judgment, *184Supreme Court, Bronx County (Robert Cohen, J.), rendered January 20, 1995, convicting defendant, after a jury trial, of burglary in the first degree, intimidating a victim or witness in the second degree, assault in the second degree, unlawful imprisonment in the first degree and criminal contempt in the second degree, and sentencing him to concurrent prison terms of 2 to 6 years on each burglary, intimidation and assault conviction, l1/s to 4 years on the unlawful imprisonment conviction, and 1 year on the criminal contempt conviction, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence. There was ample evidence supporting the "physical injury” element of burglary in the first degree, assault in the second degree and intimidating a victim or witness in the second degree, as well as the "risk of serious physical injury” element of unlawful imprisonment in the first degree. Concur—Sullivan, J. P., Ellerin, Tom, Mazzarelli and Andrias, JJ.